Dismissed and Opinion Filed June 29, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00982-CV

                               DOUGLAS SEGURA, Appellant
                                          V.
                                JESSICA SEGURA, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-15246

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Myers
       Appellant’s brief in this case is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, on December 22, 2017, we ordered this appeal submitted without

a reporter’s record and appellant’s brief to be filed within thirty days. By postcard dated January

23, 2018, we notified appellant the time for filing his brief had expired. We directed appellant to

file a brief and an extension motion within ten days. We cautioned appellant that failure to file a

brief and an extension motion would result in the dismissal of this appeal without further notice.

By orders dated February 2, 2018 and March 20, 2018, we extended the time to file appellant’s

brief until April 18, 2018. And, on April 20, 2018, we granted appellant’s third extension of time

to file his brief until May 18, 2018. We cautioned appellant that failure to file a brief by May 18,
2018 might result in the dismissal of this appeal without further notice. To date, appellant has not

filed his brief or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE



170982F.P05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DOUGLAS SEGURA, Appellant                            On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
 No. 05-17-00982-CV         V.                        Trial Court Cause No. DF-16-15246.
                                                      Opinion delivered by Justice Myers.
 JESSICA SEGURA, Appellee                             Justices Lang and Stoddart participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JESSICA SEGURA recover her costs of this appeal from
appellant DOUGLAS SEGURA.


Judgment entered this 29th day of June, 2018.




                                                –3–